Citation Nr: 1325791	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  09-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
North Little Rock, Arkansas


THE ISSUE

Whether apportionment of Department of Veterans Affairs disability compensation benefits in the amount of $100 per month to C.B. on behalf of the Veteran's son J.S. was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from June 1992 to January 1994.  The claimant, C.B., is the custodial parent of one of the Veteran's children, J.S.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 apportionment decision of the North Little Rock RO, which granted apportionment of VA compensation benefits to C.B on behalf of the Veteran's minor child J.S in the amount of $100 per month.  The Veteran initiated an appeal of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claimant was granted a $100 per month apportionment on behalf of the Veteran's minor child in a May 2007 decision.  Both the claimant and the Veteran were notified of this decision that same month.  In response to the awarded apportionment, the Veteran submitted a statement received in May 2007 that may reasonably be construed to meet the requirements of a notice of disagreement (NOD) pursuant to 38 C.F.R. § 20.201 (2012).  The RO has not responded by issuing a statement of the case (SOC) concerning this matter, which was also noted by the Veteran's representative in a June 2013 written brief.

The Board is obligated to remand the matter for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is not obligated, however, to undertake any additional action such as development of this claim.  Therefore, the Veteran may submit any additional pertinent evidence in support of his appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and the claimant an SOC regarding the issue of whether the apportionment of the Veteran's VA disability benefits in the amount of $100 per month to C.B on behalf of the Veteran's child J.S. was proper.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

2.  The Veteran should be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


